Citation Nr: 0533048	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  99-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for gastric lymphoma.


REPRESENTATION

Appellant represented by:	D.J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In February 2001, the Board remanded the 
appeal for further development.  In June 2002, the Board 
denied the veteran's appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2002, the Secretary of VA, by and through the Office 
of the General Counsel, and the veteran filed a Joint Motion 
for Remand.  The motion requested that the Court vacate the 
Board's June 2002 decision and remand the matter to the Board 
for further consideration in accordance with the Veterans 
Claims Assistance Act of 2000.  By Order dated in March 2003, 
the Court granted the motion, and the case was thereafter 
returned to the Board.  In September 2003, the Board remanded 
the appeal for further development.

On November 8, 2005, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  


FINDINGS OF FACT

The veteran did not suffer additional disability as a result 
of VA's delay in providing a timely diagnosis of gastric 
lymphoma.  


CONCLUSION OF LAW

The requirements for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for gastric lymphoma have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the March 2004 letter essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 1151, and of his and 
VA's respective duties for obtaining evidence.  The letter 
also asked the veteran to send any medical reports that he 
had and to send any treatment records pertinent to his 
appeal.  Thus, as a practical matter, the Board finds that 
the veteran was informed that he could submit any records in 
his possession relevant to his claim.  See Pelegrini, supra.

In addition, the Board notes that the veteran was informed in 
an April 2005 supplemental statement of the case (SSOC) of 
the amended the regulations pertaining to claims for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
filed on or after October 1, 1997.  Furthermore, in the 
letter accompanying the SSOC, the veteran was informed that 
he had 60 days to make any comments concerning the additional 
information.  Thus, the Board observes that the veteran was 
properly informed of the revisions to the regulations 
regarding claims for compensation under 38 U.S.C.A. § 1151.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of post-
service VA and private medical records, and statements made 
by and on behalf of the veteran in support of his claim.  

In June 2003, the veteran submitted authorization forms for 
several doctors but did not provide the necessary dates of 
treatment.  Accordingly, in September 2003, the Board 
remanded, in part, to obtain records from all health care 
providers, including those identified in the above forms.  
The Board specifically noted that the veteran must provide 
beginning and ending dates of treatment.  Thereafter, in 
March 2004, the RO asked the veteran for the above 
information.  To date, the veteran has not submitted any 
completed authorization forms with the dates of treatment.  
In this regard, the Board observes that VA's duty to assist 
is not a one-way street; the veteran also has an obligation 
to assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that in a February 2005 correspondence the 
veteran requested an extension to gather information about 
his physicians.  He also named a few physicians.  In 
response, the RO sent the veteran a letter asking him to 
complete and return authorization forms.

In an April 2005 statement, the veteran listed the providers 
that had treated him, namely Drs. Rao, Amato, and Fidias, and 
Audie Murphy Triage, and provided the dates of treatment.  
The Board first observes that the statement is not a proper 
authorization.  Regardless, the Board observes that VA 
treatment notes from Drs. Rao and Amato and Audie Murphy 
Memorial VA Medical Center are already of record.  As for Dr. 
Fidias, the veteran stated that he had been treated from 
February 1997 to July 1997; however, a March 1998 letter from 
Dr. Fidias states that he began treating the veteran in 
February 1998 when the veteran was diagnosed with a localized 
gastric lymphoma.  Thus, the record already contains evidence 
from Dr. Fidias.  More importantly, the record shows that Dr. 
Fidias has only been treating the veteran since the diagnosis 
of gastric lymphoma and provides no opinion on the issue at 
hand.  Therefore, the Board observes that all available and 
relevant VA and private medical records have been obtained 
and associated with the claims file.  

Furthermore, in April 2005, the veteran submitted a VA 
authorization form but did not properly complete it.  
Instead, he asked that his records be sent to the Board.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Background

A June 13, 1997, VA treatment note reflects a history of 
hypertension and COPD (chronic obstructive pulmonary disease) 
and complaints of a cough for the past two weeks without 
fever or shortness of breath.  The abdomen was obese, soft, 
and nontender with bowel sounds +1.  The assessment was 
hypertension, COPD, and URI (upper respiratory infection).  

A September 19, 1997, private X-ray report of the abdomen 
shows that the bowel gas pattern was not remarkable, that no 
unusual calcifications were seen, that no masses were 
demonstrated, and that no free intraperitoneal air was noted.

A September 22, 1997, VA medical certificate reflects 
complaints of colon problems, a history of having polyps 
removed two weeks ago, and a note that the veteran wants to 
have follow-up in the VA system.  The assessment was 
questionable colon polyps, cancerous.

A September 26, 1997, VA treatment note reflects complaints 
of a rash and hives on the face, and that the veteran has 
been on new hypertension medication.  The veteran also 
complained of a dull ache in the right side of the abdomen 
below the rib cage.  The abdomen was soft and nontender with 
positive bowel sounds.  The assessment was that the veteran 
was allergic to medication.

A December 12, 1997, VA treatment note reflects a history of 
irritable bowel and adenomatous colon polyps, and that the 
veteran was recently treated for an URI.  The note shows that 
the veteran continues to have irritable bowel symptoms with 
more frequency now due to the stress of recently moving and 
the URI.  The veteran requested a referral to the GI 
(gastrointestinal) department for irritable bowel syndrome 
(IBS) symptoms.  

A December 12, 1997, VA consultation request form reflects 
complaints of IBS with uncontrollable symptoms, a history of 
adenomatous colon polyps, a family history of colon cancer, 
and a provisional diagnosis of IBS/history of colon polyps.

A January 10, 1998, VA treatment note reflects that the 
veteran was awaiting a GI appointment and that the GI 
department requested further family history information for 
the consult.  The additional information was obtained and a 
GI consult request was resubmitted.

A January 18, 1998, VA treatment note reflects the veteran's 
report that he was diagnosed with pneumonia and pleurisy last 
month.  The veteran complained of low back pain, shortness of 
breath, pain in the chest area, fever, loss of taste, dry 
cough, and night sweats for the past three days.  

A VA progress note reflects that on January 22, 1998, the 
veteran's spouse telephoned to report that he has "spastic 
colon" and has lost 34 pounds since September.  The spouse 
reported that the veteran cannot eat, has night sweats, and 
feels discomfort in the chest area.  It was noted that the 
veteran had signs and symptoms of pneumonia but that maybe 
another process was going on due to the weight loss and 
anorexia.  

The note also reflects that the veteran was telephoned later 
that day and that a message had been left on the answering 
machine.  The note further reflects that another message had 
been left on January 23, 1998.  Later that day, the veteran's 
spouse telephoned to report that he has a fever, night 
sweats, and diarrhea with abdominal cramps.  She stated that 
the veteran has been on Biaxin (medication for an URI) since 
January 18, 1998, that he is not well, that his appetite is 
down, and that he is losing weight.  The note reflects that 
the spouse was advised to take the veteran to the emergency 
room this evening for reevaluation.  

A January 24, 1998, VA treatment note reflects complaints of 
cough and night sweats.  The veteran also complained of 
weight loss of 30 pounds over the past three months due to a 
decrease in food intake due to vague abdominal discomfort 
with excessive belching and early satiety.  The abdomen was 
soft and nontender.  The assessment was questionable IBS with 
subsequent weight loss, and bronchitis.  

A February 16, 1998, private medical record from Dr. Lambert 
reflects that the veteran telephoned several times over the 
weekend complaining of a slowly increasing mid epigastric and 
upper abdominal pain with radiation through to the back.  The 
veteran also reported a two-month history of fever, night 
sweats associated with the abdominal pain, increase in gas, 
and a weight loss of 35 pounds.  As for past medical history, 
the veteran reported abdominal pain on and off for three 
years, but noted that the current pain is a different pain, 
and a history of colon polyposis.  Examination showed the 
abdomen to be tender in the mid epigastrium with some 
radiation to the back.  The assessment was chronic abdominal 
pain with increasing severity and worrisome symptoms for the 
last two months.  The plan was to admit and rule out Crohn's 
disease, pancreatic cancer, etc.

A February 17, 1998, private surgical consultation report 
reflects an impression of an upper abdominal mass with mild 
tenderness and a 35-pound weight loss over the past two 
months.  The doctor noted that the vague mass felt on 
examination was a thickened stomach and points to the 
possibility of a gastric carcinoma or lymphoma, and 
recommended an upper GI endoscopy with biopsy, to be done 
later that day.

A February 18, 1998, private biopsy report provides a 
preliminary diagnosis of presumptive large cell gastric 
lymphoma.  A subsequent February 23, 1998, private biopsy 
report provides a final diagnosis of large cell gastric 
lymphoma.  

The record also contains a September 1998 memorandum from the 
director of the VA medical facility.  The director stated 
that in September 1997 a VA physician communicated with both 
the surgical and medical gastroenterology clinics regarding 
an appointment to follow-up a recent colonoscopy and colon 
polyps removal done by the veteran's private physician.  He 
noted that because no malignancy was found as a result of 
these procedures, the VA physician did not schedule another 
appointment.  He added that, because the veteran described 
symptoms as "irritable bowel syndrome," two VA physicians 
requested a GI consultation appointment in December 1997.  
The GI physician routinely reviewed the request in December 
1997 to schedule a clinic visit or endoscopy procedure.  It 
was determined that more information about the veteran's GI 
complaints were needed from the veteran and was provided upon 
the veteran's visit in January 1998.  The consultation 
request was then submitted.  For unexplained reasons, the GI 
section never received the return consultation and 
consequently, an appointment was never scheduled.  The 
director noted that the veteran visited the urgent care 
center on two occasions and on both occasions presented 
symptoms related to his respiratory system and not his GI 
system.  He concluded that the physicians at the urgent care 
center assessed the veteran reasonably according to the 
symptoms that the veteran had and the results of the tests 
that were performed.

In July 1999, a medical opinion was provided by a VA Chief of 
Gastroenterology and Nutrition Section, Medicine Service.  
The physician noted that the veteran's chart was reviewed 
thoroughly.  In particular, he noted that the veteran 
underwent a colonoscopy and polypectomy by a private 
gastroenterologist in September 1997 and that one of the 
removed polyps had histologically high grade dysplasia.  He 
also noted that previously the veteran had been followed in 
the VA outpatient psychiatry clinic and no medicine or GI 
consultation had been requested.  In January 1998, the 
veteran consulted in triage because of left lower lobe 
pneumonia and was treated with antibiotics.  Six days later, 
the veteran came to triage again because of persistent cough, 
night sweats, weight loss, vague abdominal discomfort, and 
early satiety.  Chest X-ray at the time was free of pulmonary 
consolidation.  

The physician then noted that in February 1998 the veteran 
was admitted to a private hospital because of fever, night 
sweats, upper abdominal pain, and a 35-pound weight loss.  CT 
(computed tomography) scan of the abdomen showed diffuse 
thickening of the gastric wall.  An upper GI endoscopy the 
following day revealed a large ulcerated gastric mass.  
Biopsy of the lesion was consistent with non-Hodgkin's 
lymphoma.

The physician stated that he believed that the veteran had 
been treated appropriately every time he was consulted at the 
VA medical center (VAMC).  He noted that the veteran's 
symptoms on his visit to the VAMC were predominately 
respiratory and GI symptoms were vague, and therefore the 
physician work-up and therapy were focused on the acute 
respiratory condition.  Later on, the veteran's symptoms 
worsened, particularly with abdominal pain and weight loss.  
In view of this, the veteran was admitted to a private 
hospital where more extensive work-up was initiated with the 
results described above.  

The physician noted that the veteran did not come to the VA 
hospital for evaluation or follow-up, preferring to consult a 
private doctor.  He commented that the diagnosis of gastric 
malignancies (either carcinoma or lymphoma) in this country 
is established in the great majority of patients in its later 
stage, due to a lack of symptoms in its early stages.  The 
physician noted that when the veteran consulted his primary 
care physician in February 1998 his symptoms were more severe 
and oriented to the GI tract (abdominal pain, anemia, and 
weight loss).  The physician noted that, therefore, the 
diagnosis was easier and the diagnostic work-up was oriented 
to the GI tract.  He stated that the gastric lymphoma could 
have been diagnosed sooner if a GI exam had been conducted, 
however, he noted that the veteran was a complicated patient 
with significant psychiatric problems that made it difficult 
for the VA physicians to determine originally if all his 
complaints were due to his acute respiratory condition.  The 
physician concluded that the problems that he saw in the 
veteran's case were: (a) he did not return for follow-up 
following the second visit to the VA hospital in January 
1998; (b) at his original consult in December 1997, the 
veteran complained only of lower GI symptoms due to IBS; and 
(c) the veteran did not return to the VA hospital for 
treatment once the diagnosis was established.

In an April 2002 opinion from an independent medical expert 
(Assistant Professor of Medicine in the Section of 
Gastroenterology/ Hepatology, at Medical College of Georgia), 
the following pertinent data were referenced after reviewing 
the veteran's entire claims folder:

(1) On September 9, 1997, the veteran had a colonoscopy 
examination by a private physician and had polyps removed.  
Pathology on these polyps revealed dysplasia.  There was NO 
evidence of cancer (emphasis in original).

(2) On September 9, 1997, the veteran had a CT scan of the 
abdomen with contrast.  A benign left renal cyst was seen.  
There was no mention of any pathology in the stomach and the 
pancreas was normal.  There was a questionable lesion-left 
base early primary versus metastasis.  Chest film was 
ordered.

(3) On December 12, 1997, there was a request for a GI 
consultation.  The diagnosis was IBS and history of colonic 
polyps.  GI requested more information regarding polyps and 
family history of cancer.

(4) On January 18, 1998, the veteran was seen at Triage for 
an episode of left lower lobe pneumonia.  He was treated with 
antibiotics.

(5) On January 24, 1998, the veteran was seen again at Triage 
because of cough, night sweats, weight loss, early satiety, 
vague abdominal discomfort.  At this time, the veteran 
claimed symptomatology was for the last three months.

(6) On February 16, 1998, the veteran was seen at a private 
hospital because of complaints of weight loss, night sweats, 
satiety, and abdominal pain.  The veteran underwent an 
endoscopy and a diagnosis of gastric lymphoma was made.

In particular, the independent medical expert noted that the 
veteran was originally referred to GI with a diagnosis of 
irritable bowel and history of polyps.  In the consultation 
dated in December 1997, there was no mention of any GI 
problems or complaints.  The only GI complaint was made on 
January 24, 1998.  At that time, there was a mention of 
weight loss, early satiety, and vague abdominal pain for the 
last three months. At the visit, he was treated for 
pneumonia.  On January 22, 1998, the veteran's wife contacted 
Triage and said that her husband had IBS and had lost 34 
pounds since September 1997.  All the symptomatology was 
explained with the pneumonia diagnosis.  The expert noted 
that the possibility of another process in the GI tract was 
mentioned at the time, but the physician believed this was 
due to irritable bowel and subjective weight loss.  The 
expert added that the fact that the veteran had weight loss 
was a symptom to check into and should have been an 
indication for a GI consultation. 

The medical expert noted that there was a delay in a timely 
diagnosis.  He stated that when the veteran was seen on 
January 24, 1998, the history was more consistent for a GI 
problem and it was time for the veteran to be referred for a 
GI work-up.  He stated that, unfortunately, the veteran 
appeared to be a poor historian and the physicians were 
focused primarily on his pneumonia when he was seen in 
January 1998.  He added that a diagnosis of gastric 
malignancy is done by endoscopy and it was important to note 
that the veteran had a CT of the abdomen in September 1997 
that was reported as normal with no mention of the stomach 
(emphasis in original).  The medical expert did not believe 
that VA was at fault.  He explained that, if the veteran had 
hypothetically been sent for a GI consultation at that time, 
based on history, it would most likely have taken a few weeks 
before the veteran would have been seen.

The medical expert also noted that the veteran had been 
diagnosed by a private physician two weeks after the initial 
GI complaints were mentioned in the VA.  The expert stated 
that the tumor was found and the diagnosis of gastric 
lymphoma was made because the veteran had more GI 
symptomatology and was admitted for work-up, including an 
endoscopy.  The expert added that fortunately the tumor 
responded well to chemotherapy and radiation.

In summary, the medical expert stated that it was possible 
for the veteran to have been diagnosed with gastric lymphoma 
earlier, especially when he was seen on January 24, 1998, 
with GI complaints.  He noted that the question is: how long 
would it have taken for the veteran to be seen if a consult 
was sent to GI on January 24, 1998, because of the veteran's 
vague history?  He did not know whether it was possible to 
schedule the veteran before his appointment with the private 
physician in February 1998.  The medical expert noted that 
gastric cancer is found by endoscopy and commented that, when 
the history is as vague as in the veteran's case, it is very 
difficult to make a diagnosis earlier except by endoscopy.  
He did not believe that the delay in diagnosis and treatment 
affected the veteran's prognosis.  Taking into consideration 
that the veteran's first GI complaints were on January 24, 
1998, and a diagnosis was made by February 1998, the expert 
noted that this is a short time for a diagnosis and this did 
not affect the veteran's prognosis or therapy.

A June 2003 letter from Dr. Lambert summarizes the veteran's 
post-VA private medical treatment.  Dr. Lambert stated that 
the veteran had been his patient since February 15, 1998, 
when the veteran called with complaints of severe abdominal 
pain, weight loss, nausea, dizziness, and night sweats.  Dr. 
Lambert admitted the veteran with a tentative diagnosis of 
gastric obstruction, rule out carcinoma.  Testing at the 
hospital showed a large cell carcinoma.  The veteran 
underwent short course chemotherapy and radiation which was 
well tolerated.  After treatment, the veteran developed 
radiation-induced gastritis, which has since become a chronic 
problem.  Dr. Lambert stated that earlier diagnosis of the 
tumor may well have allowed a lesser course of treatment and 
reduced the risk of long-term side effects.  He concluded 
that the veteran's ongoing problems with his stomach are due 
to the large size of the tumor at diagnosis; the delay due to 
the length of time between the onset of symptoms and 
diagnosis; and the treatment itself, which has long-term 
effects in a significant number of patients.

Analysis

The veteran contends, in essence, that he has additional 
disability as a result of VA's delay in providing a timely 
diagnosis of gastric lymphoma.  

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA amended the regulations 
pertaining to claims for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As VA 
received the veteran's claim in October 1998, the provisions 
of 38 C.F.R. § 3.361 (2005) are applicable.

In determining whether a veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  38 C.F.R. § 
3.361(c).

To establish actual causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran has 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the record shows that the veteran was being 
followed at a VAMC for various conditions, including bipolar 
disorder, hypertension, a history of colon polyps, an upper 
respiratory infection, and irritable bowel syndrome.  The 
record further shows that on February 15, 1998, the veteran 
sought private medical care and was diagnosed with gastric 
lymphoma three days later.  The veteran attributes the 
progression of the diagnosis to the lack of treatment he 
received at a VAMC.  

After review, the Board notes the July 1999 medical opinion 
provided by a VA Chief of Gastroenterology and Nutrition 
Section.  Based on a review of the record, the physician 
opined that the veteran had been treated appropriately every 
time he was consulted at the VAMC.  He pointed out that the 
veteran's symptoms were predominately respiratory in nature 
and that his GI symptoms were vague, thus leading VAMC staff 
to focus on his acute respiratory condition.  He further 
noted that it was not until later, when the veteran's 
symptoms worsened and were more GI in nature, that the 
veteran was admitted to a private hospital for more extensive 
work-up and ultimately diagnosed with gastric lymphoma.  He 
pointed out that at that time the diagnosis was easier and 
the diagnostic work-up was oriented to the GI tract.  The 
physician concluded that the gastric lymphoma could have been 
diagnosed sooner if a GI exam had been conducted but the 
veteran was a complicated patient with significant 
psychiatric problems, which made it difficult for VA 
physicians to determine if all his complaints were due to his 
acute respiratory condition.  

The Board also notes the April 2002 opinion of the 
independent medical expert.  The Board acknowledges his 
opinion that the veteran could have been diagnosed with 
gastric lymphoma at the VAMC on January 24, 1998.  The Board 
observes, however, that he questions when the veteran could 
have been seen and scheduled for an endoscopy because the 
veteran appeared to be a poor historian.  The medical expert 
concluded that he did not know if it was possible for VA to 
schedule the veteran for an appointment prior to the February 
1998 appointment with the private physician.  Furthermore, 
the Board notes his opinion that VA's delay in timely 
diagnosing the gastric lymphoma did not affect the ultimate 
course of the disease in any adverse fashion.  The medical 
expert noted that there was a short time between the 
veteran's GI complaints in January 1998 and the diagnosis of 
gastric lymphoma in February 1998.  He stated that this time 
period did not adversely affect the veteran's prognosis or 
therapy.  Lastly, the Board notes the medical expert's 
conclusion that the medical evidence of record does not 
establish that the veteran's gastric lymphoma was caused or 
worsened by a lack of VA treatment.

Given the above, the Board finds that, although VA may have 
caused the continuance or natural progress of the veteran's 
gastric lymphoma, VA medical treatment was not the proximate 
cause of additional disability.  There is no evidence that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider.  See 38 C.F.R. 
§ 3.361(d)(1)(i).  Indeed, the July 1999 medical opinion 
reflects that VA acted appropriately and that the veteran's 
complicated history and reported symptoms made diagnosing 
difficult.  The April 2002 independent medical expert opinion 
also reflects that it was very difficult to diagnose the 
veteran based on his vague symptoms.  Furthermore, the Board 
notes the independent medical expert's opinion that the 
veteran's gastric lymphoma was not worsened by a lack of VA 
treatment, indicating that the veteran did not suffer 
additional disability.  

The Board considers the above opinions to be highly probative 
because they were provided by a Chief of Gastroenterology and 
Nutrition Section and an Assistant Professor of Medicine in 
the Section of Gastroenterology/ Hepatology, and the opinions 
were based on a review of the entire claims file.  Moreover, 
the Board observes that the veteran has failed to present 
competent and probative medical evidence linking any 
additional disability to VA's delay in providing a timely 
diagnosis of gastric lymphoma.  Accordingly, the Board 
concludes that the veteran did not suffer additional 
disability as a result of VA's delay in providing a timely 
diagnosis of gastric lymphoma.  

The Board acknowledges the June 2003 letter from Dr. Lambert 
reflecting his opinion that the veteran's ongoing stomach 
problems are due, in part, to the delay due to the length of 
time between the onset of symptoms and diagnosis.  However, 
the Board observes that Dr. Lambert does not specifically 
attribute the delay to any fault on the part of VA.  The 
Board also notes that there is no indication that Dr. Lambert 
reviewed the veteran's claims file.  Thus, Dr. Lambert's 
opinion has little probative value.  In addition, the Board 
notes the opinions of both the July 1999 VA director and the 
April 2002 independent medical expert that the veteran's 
vague history and symptoms made diagnosing very difficult.  
Furthermore, the Board notes the expert's opinion that there 
was a short time between GI complaints and diagnosis, 
indicating little delay between the onset of symptoms and 
diagnosis.  

The Board also acknowledges the veteran's contentions that he 
has additional disability as a result of VA's delay in 
providing a timely diagnosis of gastric lymphoma.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for gastric lymphoma.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for gastric lymphoma is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


